DETAILED ACTION
This Office Action is in response to Amendment filed June 8, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species I in the reply filed on October 19, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 7, 11-13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear whether the newly added limitation “each of the particles has no crystal grain boundaries on an outer surface thereof” recited on lines 4-5 was originally disclosed, because (a) Applicants originally disclosed in paragraphs [0089], [0127] and [0136] of current application that the plate-shaped single 
(2) Also regarding claim 1, it is not clear whether the newly added limitation “each of the particles has no crystal grain boundaries on an outer surface thereof” recited on lines 4-5 suggests that there can be crystal grain boundaries inside each of the particles of the single crystal phosphor, which may not comply with the written description requirement.
(3) Further regarding claim 1, it is not clear what “an outer surface” of each of the particles of the single crystal phosphor recited on lines 4-5 refers to, because (a) Applicants did not originally disclose outer surfaces of particles of a single crystal phosphor, (b) Applicants did not originally disclose a shape of particles of a single crystal phosphor, and therefore, it is not clear whether the outer surface of each of the particles of the single crystal phosphor is a single outer surface or one outer surface out of a plurality of outer surfaces of each of the particles of the single crystal phosphor, and (c) therefore, it is not clear, when each of the particles of the single crystal phosphor has a plurality of outer surfaces, whether the limitation recited on lines 4-5 suggests that there are no crystal grain boundaries on any of the outer surfaces of the crystal grain boundaries, or there can be crystal grain boundaries on outer surfaces of each of the particles of the single crystal phosphor except for one outer surface.
(4) Still further regarding claim 1, it is not clear what the “crystal grain boundaries” recited on line 4 refer to, because (a) as discussed above, Applicants did not originally disclose whether or not there is any crystal grain boundary for a particle of 
Claims 2, 4, 7, 11-13, 15, 16, 19 and 20 depend on claim 1, and therefore, claims 2, 4, 7, 11-13, 15, 16, 19 and 20 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 11, 12, 15, 19 and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (“Temperature-dependent photoluminescence properties of (Y, Lu)3Al5O12:Ce3+ phosphors for white LEDs applications”, Journal of Luminescence 131 (2011) pp. 1013-1015) in view of Bae et al. (US 2010/0090583)
(individual single crystal phosphor grain; lines 1-3 under 2. Experimental on page 1013), because Shao et al. further disclose that "All the samples are single phase garnets determined by X-ray diffraction (emphasis added)" on lines 4-5 under 2. Experimental, which signifies particles or grains of a single crystal phosphor, wherein each of the particles inherently has no crystal grain boundaries on an outer surface thereof, because (a) the individual single crystal phosphor grain should have a single grain without any crystal grain boundary inside, and (b) the limitation is indefinite as discussed above under 35 USC 112(b) rejections, wherein the single crystal phosphor has a composition represented by a compositional formula (Y1-a-bLuaCeb)3+cAl5-cO12 (where 0≤a≤0,9994, b, -0.016≤c≤0.315), because Y3-x-yLuxCeyAl5O12 (x=0-2.93 and y=0.01-0.15) disclosed on lines 1-2 under 2. Experimental, especially x = 0 in Fig. 3 of Shao et al. corresponds to “a” = 0, “b” = y/3 which is 0.01/3 = 0.0033 ≤ b =y/3 ≤ 0.15/3 = 0.05 and c = 0.
Shao et al. differ from the claimed invention by not comprising a transparent member, where the particles of the single crystal phosphor are dispersed in the transparent member, and 0.0002≤b≤0.0067, and Commission International de l'Eclairage (CIE) chromaticity coordinates x, y of an emission spectrum satisfies a relationship of -0.4377x + 0.7384≤y≤-0.4377x + 0.7504 when a peak wavelength of excitation light is 450nm and temperature is 25°C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that 0.0002≤b≤0.0067, because (a) the range of “b” or y/3 of Shao et al., which is 0.01/3 = 0.0033 ≤ b =y/3 ≤ 0.15/3 = 0.05, overlaps with the otherwise the limitation including x and y would render claim 1 further indefinite.
Further regarding claim 1, Shao et al. differ from the claimed invention by not comprising a transparent member, where the particles of the single crystal phosphor are dispersed in the transparent member.
Bae et al. disclose a phosphor-containing member (225b in Fig. 1) ([0042]-[0045]), comprising: a transparent member (ethyl cellulose, acryl resin or the like in [0044]); and particles of a phosphor dispersed in the transparent member, wherein the phosphor has a composition represented by a compositional formula (Y1-a-bLuaCeb)3+cAl5-cO12 (Fig. 2).
Since both Shao et al. and Bae et al. teach a phosphor-containing member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the particles of the single crystal phosphor disclosed by Shao et al. can be encapsulated by and dispersed in a transparent member as disclosed by Bae et al., because (a) encapsulating particles of a phosphor in a transparent member has been well-known as disclosed by Bae et al., (b) the distribution of the particles of the single crystal phosphor can be optimized inside the transparent member to improve uniformity of light emitted by a light emitting device,, and (c) it has In re Leshin, 125 USPQ 416.
Regarding claim 2, Bae et al. further disclose that the transparent member includes a transparent resin or a transparent inorganic material.
Regarding claims 4 and 7, Shao et al. further disclose for the phosphor-containing member according to claims 1 and 2, respectively, that the value of “a” in the compositional formula of the single crystal phosphor is 0.
Regarding claims 11, 12, 15, 19 and 20, Shao et al. in view of Bae et al. further disclose for the phosphor-containing member according to claim 1.
The limitations “the particles of the single crystal phosphor are grinded particles of a single crystal phosphor ingot that has the composition represented by the compositional formula (Y1-a-bLuaCeb)3+cAl5-cO12 (where 0≤a≤0,9994, b, -0.016≤c≤0.315), and is grown by a liquid phase growth method” recited in claim 11, “the particles of the single crystal phosphor include a melt-grown single crystal” recited in claims 12 and 15, “the particles of the single crystal phosphor are grinded particles of a single crystal phosphor ingot” recited in claim 19, and “the single crystal phosphor ingot is grown by a liquid phase growth method” recited in claim 20 are product-by-process limitations that do not structurally distinguish the claimed invention over the prior art.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the .

Claims 13 and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (“Temperature-dependent photoluminescence properties of (Y, Lu)3Al5O12:Ce3+ phosphors for white LEDs applications”, Journal of Luminescence 131 (2011) pp. 1013-1015) in view of Bae et al. (US 2010/0090583) as applied to claims 2 and 1, respectively, and further in view of Chakraborty et al. (US 7,859,000)  The teachings of Shao et al. in view of Bae et al. are discussed above.
Regarding claims 13 and 16, Shao et al. in view of Bae et al. differ from the claimed invention by not showing that the transparent member includes a silicone-based resin or an epoxy-based resin as the transparent resin (claim 13), the transparent member includes a silicone-based resin (claim 16).
Chakraborty et al. disclose a phosphor-containing member (col. 1, lines 39-64 and col. 2, lines 29-35), comprising a transparent member, wherein the transparent member includes a silicone-based resin or an epoxy-based resin as the transparent resin, and the transparent member includes a silicone-based resin.
Since both Bae et al. and Chakraborty et al. teach a phosphor-containing member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the transparent member disclosed by In re Leshin, 125 USPQ 416.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ arguments in the REMARKS filed June 8, 2021 are not persuasive, because even if arguendo Shao et al. disclose a polycrystalline phosphor, the polycrystalline phosphor comprises a plurality of single crystalline phosphor particles or grains that do not have crystal grain boundaries inside each single crystal grain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsukatani et al. (US 9,617,469)

Shioi et al. (US 8,398,892)
Morimoto et al. (US 8,937,286)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        January 5, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815